9 F.3d 977
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lois E. ROEMER, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 93-1297.
United States Court of Appeals, Federal Circuit.
Aug. 9, 1993.

Before NEWMAN, ARCHER, and CLEVENGER, Circuit Judges.
PER CURIAM.

ORDER

1
Lois E. Roemer appeals the dismissal of her complaint by the United States District Court for the District of Columbia for failing to allege facts which would establish a cause of action against the Government.


2
This Court's appellate jurisdiction over the United States District Courts is limited as set forth in 28 U.S.C. Sec. 1295.  Since Ms. Roemer's complaint does not fall within that statutory provision, we are without jurisdiction to hear her appeal.  ACCORDINGLY, the appeal is dismissed.